Judgment and order affirmed, without costs of this appeal to either party. All concur, except Dowling and Harris, JJ., who dissent and vote for reversal on the law and for granting a new trial on the ground that the court erred in not submitting to the jury the question of defendant’s liability for injuries resulting to plaintiff when defendant’s car ran over him. (The judgment is for defendant in an automobile negligence action. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.